DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 07/20/2022 has been entered. Claims 1, 4, 7-8, & 17 remain pending in the application. The 35 U.S.C 103 rejections as set forth in the Non-Final Rejection mailed on 04/29/2022 have been withdrawn in light of the amendments and arguments. However, claims 1, 4, 7-8, & 17 remain rejected under 35 U.S.C 103 under an alternative interpretation of Benson, Matsen, and Cramer.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 8, & 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (U.S Patent 9527237B2) and Matsen (U.S Patent 6040563A) and Cramer (U.S PG Pub 20090101277A1).
Regarding claim 1,  Benson teaches a composite material forming device comprising a pressurizing unit including a first member (figures 4-5, forming tool 404) and a second member (figures 4-5, either of compaction roller 450 or compaction foot 502), where the second member is transparent with respect to a magnetic field (Column 3, lines 35-43), and configured to be capable of sandwiching and pressurizing, between the first and second members, a predetermined region of a composite material in which reinforcing fibers have been impregnated with a thermosetting resin (Column 1, lines 6-9; prepreg 406), and a heating unit configured to apply a magnetic field to the predetermined region of the composite material that has been pressurized by the pressurizing unit, and heating the predetermined region of the composite material (figures 6-7, induction heating member 458 or 506). Further, regarding the limitation of the magnetic field being applied from a side of the second member and in an orthogonal/perpendicular direction to the direction of movement of the composite material, this limitation is also disclosed by Benson. Benson discloses magnetic fields 530 and 440 (Figures 5B & 4B, respectively), and as can be seen from the figures, the fields are perpendicular or orthogonal to the direction of movement of the composite material and applied from a side of the second member (i.e. compaction foot 502 or compaction roller 450) (Column 5, lines 8-57 & Column 6, lines 1-25). Benson is silent as to the material of the first member of the pressurizing unit.
Matsen, drawn also the art of bonded assemblies made by bonding metal or composite structures, using induction heating to heat the workpieces (Column 1, lines 22-27), teaches that tools (workpieces), such as the first member of Benson, are known to advantageously be made of a magnetically transparent material (Column 3, lines 10-17). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a magnetically transparent material as the first member of Benson. The rationale to do so would have been the motivation provided by the teaching of Matsen, that to use a magnetically transparent material for a tooling surface, such as the tool of Benson, predictably results in the ability to reduce problems caused by different coefficients of thermal expansion (Column 3, lines 15-17) when induction heating thermoset composite materials (Column 5, lines 31-34).
Benson discloses that the pressure and heating unit are connected to a mounting plate (plate 420) that allows for coupling to a further positioning system arm (Column 5, lines 12-14), where the capable motions at the very least include a pivot (pivot 424) and z-direction relative movement (figure 5B and 5C); however, Benson is silent as to the complete range of motion.
Cramer, drawn also the art of manufacturing composite preforms (Abstract),  teaches that known ranges of motion desirable in a compaction device for the tacking of plies together against a tooling surface include x-y and rotational movement of the compaction head, the tooling surface or both the compaction head and the tooling surface (paragraph 43). In this case, it would therefore have been obvious to include x-y and rotational movement directions for the movement mechanism attached to the mounting plate 420 of Benson. 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have the movement system of Benson include the ability to move in the x-y and 9 directions as in the teaching of Cramer. The rationale to do so would have been the motivation provided by the teaching of Cramer, that to include such degrees of motion predictably results in the ability to tack plies together (Cramer, paragraph 43, lines 1-3), the same goal as for the compaction device of Benson (Benson, Column 1, lines 6-12).
Benson teaches the device further comprises a movement mechanism which causes a pressurization region to be pressurized by the pressurizing unit and a heating region to be heated by the heating unit to synchronously move with respect to the composite material by synchronously changing the position of the second member relative to the composite material and the position of the heating unit relative to the composite material (Column 3, lines 49-54, positioning system 106; Column 5, lines 10-18), where the movement mechanism is capable of moving the pressurization region and the heating region from a central region of the composite material to an outer peripheral region, and wherein the movement mechanism is capable of moving the second member and the heating unit with respect to the composite material (figure 4-5, movement of heating compaction systems 400 or 500).
The examiner notes that the claims are drawn to an apparatus, where the limitations “for forming a composite material in which reinforcing fibers have been impregnated with a thermosetting resin”, “apply a magnetic field to the predetermined region of the composite material that has been pressurized by the pressurizing unit, and heating the predetermined region of the composite material” and “along a movement path having a spiral shape from the central region of the composite material towards an outer peripheral region such that a gape is not produced in the heating region” pertain to specific method steps and therefore read as intended use (MPEP 2115 & MPEP 2114 (II)). In this case, having the movement mechanism of Benson in view of Matsen and Cramer would allow for the pressurizing and heating unit to be moved in a spiral pattern if so desired via the x-y-z and 8 directional capability. Since the apparatus of Benson in view of Matsen and Cramer is capable of and therefore configured to carry out the claimed method steps, the apparatus of the prior art is found to meet the limitations of applicant’s claimed invention. Furthermore, the examiner notes that the apparatus of the prior art pressurizes a composite material in which reinforcing fibers have been impregnated in a thermosetting resin (Benson, Column 1, lines 6-9).
Regarding claim 4, the instant limitations have been disclosed above (see claim 1 rejection above).

Regarding claim 8, Benson teaches magnetically transparent materials are used for the second pressure member (Column 3, lines 40-43), but is silent as to the specific composition of the materials. Additionally, Benson is silent with regard to the composition of the first pressure member.
Matsen teaches that tools, such as the first pressure member of Benson, were known to advantageously be made of a magnetically transparent material, where such material was known to suitably include ceramic.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a ceramic as the magnetically transparent material of the first pressure member of Benson and to additionally use a ceramic as the material of the second pressure member (tool) of Benson. The rationale to do so would have been the motivation provided by the teaching of Matsen, that to use such a ceramic material for the first and second pressure members when induction heating a fiber reinforced resin composite predictably results in the ability to reduce problems caused by different coefficients of thermal expansion (Matsen, Column 3, lines 15-17) when induction heating thermoset composite materials (Matsen, Column 5, lines 31-34).
Regarding claim 17, Benson teaches a composite material forming wherein the second member has a second planar surface for contacting the composite material (figure 5, compaction foot 502 in contact with prepreg 406) and the first member has a first planar surface for contacting the composite material (figure 5, forming tool 404 on which prepreg 406 is laid).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson (U.S Patent 9527237B2) and Matsen (U.S Patent 6040563A) and Cramer (U.S PG Pub 20090101277A1) and as evidenced by Miller (U.S Patent 5240542A). 

Regarding claim 7,  Benson is silent as to the specific operational parameters. However, since Benson teaches induction bonding of a prepreg material, the same methods and materials as intended by applicant, it would have been expected that an optimized apparatus of the bonding device would have included components capable of generating frequencies in the same range as that claimed by applicant, where suitable generators for induction heating resin composite materials were known as having generated frequencies inclusive of 200 kHz to 3MHz depending on the specific generator utilized (Miller, Column 8, lines 5-8). 
Thus, given evidence of using frequencies in the instantly claimed range to heat resin composite materials, as disclosed by Miller, it would have been obvious to an ordinarily skilled artisan to have routinely optimized the heating unit to apply a magnetic field in the frequency of 900 kHz or higher (MPE 2144.05 (II)).

Response to Arguments
Applicant’s arguments, see Amendment (pages 6-7), filed 07/20/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Benson, Matsen and Cramer. In an alternative interpretation of Benson, the pressure foot (502) or the compaction roller (450) are interpreted as the second member, and as can be seen from Figures 4B & 5B of Benson, the magnetic field being applied is orthogonal to a direction of movement of the composite material and is applied from the side of the second member. Thus, Benson, Matsen, and Cramer still disclose the totality of the claimed invention.
Regarding applicants arguments as pertaining to the Matsen reference, the Matsen reference is only used to disclose that it is known to make tools/workpieces, used in heating and pressurizing composite materials using induction heating, from ceramic or material that is transparent/transmissive to magnetic fields. Matsen is not used to modify the mechanism of applying the magnetic field of Benson as applicant seems to be arguing.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712